Citation Nr: 0425731	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-12 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a positive 
tuberculin test.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable disability rating 
for service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that, in pertinent part, denied the 
above claims.  Thereafter, jurisdiction of this matter was 
transferred to the RO located in Detroit, Michigan.  The 
issue of entitlement to service connection for PTSD arises 
from a rating decision of the Detroit, Michigan, RO dated in 
May 2000.

In May 2004, the veteran testified at a personal hearing at 
the RO over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  During his hearing, the veteran indicated 
that he wished to withdraw appeals on claims of entitlement 
to service connection for otitis media of the left ear and 
right ears; allergy to penicillin, tetracycline, and related 
drugs; residuals of a nail infection diagnosed as paronychia; 
acute gastroenteritis; sinusitis with headaches; optic 
migraine; a right ankle disorder; hemorrhoids with fissures; 
a heart disorder; and a bilateral knee disorder.

Additionally, during his May 2004 hearing the veteran raised 
the issues of service connection for tinnitus as secondary to 
hearing loss and for an anxiety disorder as secondary to his 
service-connected psoriasis.  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  These issues are, therefore, referred 
to the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss and a psychiatric disorder, and that of 
entitlement to an initial compensable disability rating for 
service-connected psoriasis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had positive purified protein derivative 
(PPD) of tuberculin test and was placed on isoniazid (INH) 
therapy for one year while on active duty.

2.  In May 2000, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision and of his appellate rights by letter from the RO 
dated May 22, 2000.

3.  The veteran expressed disagreement with the May 2000 
rating decision on April 2, 2001.

4.  A statement of the case addressing the issue of 
entitlement to service connection for PTSD was prepared and 
sent to the veteran at his most recent address of record on 
August 12, 2002.

5.  The veteran did not file a substantive appeal within 60 
days from August 12, 2002.




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
positive tuberculin test.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  The veteran has not perfected an appeal from the denial 
of entitlement to service connection for PTSD, and the Board 
has no jurisdiction to consider this claim.  38 U.S.C.A. 
§§ 7105(a), (b), (d)(1), (d)(3), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b), 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Positive tuberculin test

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A review of the service medical records reveals a 
chronological record of medical care dated in May 1981 
showing that the veteran was examined because of a positive 
PPD converter.  His chest X-ray appeared normal with one 
calcified nodule, right hilum.  The assessment was recent 
converter, INH candidate, no evidence of active disease.  He 
was placed on a daily dose of INH for one year.

Service medical records dated from May 1981 to May 1982 show 
that the veteran continued to undergo INH therapy to which he 
tolerated well, with no evidence of jaundice or active 
disease process.

Subsequent to service, a VA examination report dated in June 
1997 shows that the veteran reported his inservice positive 
tuberculin test results.  There was no relevant diagnosis and 
chest X-rays showed no acute pathology.

A letter from D. Metzger, M.D., dated in July 1999, shows, in 
pertinent part, that the veteran apparently had a positive 
PPD skin test in 1981, but with no active disease.  He took a 
one year prophylactic course of isoniazid and had done well 
since.

During the veteran's May 2004 testimony, he indicated that he 
had tested positive on a tuberculin skin test during service.  
He indicated that he did not have current symptoms but was 
trying to annotate his record for possible future 
consideration.

The Board notes that a positive PPD test is not itself a 
disability, rather it is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  
In summary, the veteran had a positive PPD test and was 
placed on INH therapy while on active duty, but there has 
been no diagnosis of active pulmonary tuberculosis at any 
time.  The instant claim does not include reference to a 
particular disability incurred during or aggravated by active 
service.  Accordingly, the pertinent facts in this case are 
not in dispute, and the law is dispositive.  The Board must 
deny the veteran's claim due to the lack of entitlement under 
the law.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  





PTSD

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issue. 

At his hearing in May 2004, the veteran and his 
representative were given notice that the Board was going to 
consider whether the veteran filed a timely substantive 
appeal on the issue of service connection for PTSD.  He was 
given an opportunity to present argument related to this 
issue.  See 38 C.F.R. § 20.203 (2003).  He said that he filed 
an appeal in 1994.  Accordingly, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  

In a May 2000 rating decision, the RO denied entitlement to 
service connection for PTSD.  The RO notified the veteran of 
this decision and of his appellate rights by letter dated May 
22, 2000, with an attached copy of the rating decision.  He 
expressed disagreement with this determination in a written 
statement received at the RO on April 2, 2001.  The RO issued 
a statement of the case on this issue on August 12, 2002.  A 
copy was provided to the veteran's representative.  The 
transmittal letter included a copy of his appellate rights 
and instructions as to how much time he had to file a 
substantive appeal.  A substantive appeal was not received by 
the RO within 60 days or by October 11, 2002.  The next 
correspondence received consisted of a Statement Of 
Accredited Representative In Appealed Case from the veteran's 
representative dated April 2003, suggesting that the 
veteran's claim of entitlement to service connection for PTSD 
should be granted.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also 38 C.F.R. § 20.201 (2003) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2003).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2003). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2003).  Where the time limit would expire 
on a Sunday, the next succeeding workday will be included in 
the computation.  38 C.F.R. § 20.305(b) (2003).

If a claimant submits additional evidence within 1 year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires, in accordance 
with § 19.31, that the claimant be furnished a Supplemental 
Statement of the Case, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such 
Supplemental Statement of the Case is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2003). 

In this case, the RO notified the veteran of the May 2000 
rating decision by means of a May 22, 2000 letter.  
Therefore, the one-year appeals period expired on May 22, 
2001, one year after the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).

The veteran filed a notice of disagreement with the RO's 
decision on April 2, 2001.  Therefore, the notice of 
disagreement was timely in that it was filed within one year 
from May 22, 2000.

A statement of the case was mailed to the veteran at his most 
recent address of record on August 12, 2002.  As noted above, 
a claim must be perfected by the filing of a substantive 
appeal within 60 days after the mailing of a statement of the 
case or supplemental statement of the case (in certain 
circumstances) or the remainder of the one-year period after 
the mailing of notice of the initial determination, whichever 
is longer.  The one-year appellate period, which expired on 
May 22, 2001, no longer governed as the appeals period within 
which the veteran was required to perfect his appeal.  
Rather, he had 60 days from August 12, 2002, or until October 
11, 2002, to perfect his appeal.  See 38 C.F.R. §§ 20.305(b) 
(2003).

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the statement of the case that 
indicated any continued disagreement with the denial of the 
foregoing claim between August 12 and October 11, 2002.  See 
38 C.F.R. § 20.202 (2003).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (2003).  Absent a timely substantive appeal, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  See 38 U.S.C.A. 
§§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. 
App. 195 (1996).  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, his claim must be dismissed. 


Duty to notify and assist

Finally, it is noted that under 38 U.S.C.A. § 5103(a), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Similarly, under 38 
U.S.C.A. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-04.  As explained above, 
there is no legal basis to grant the present claims.  
Accordingly, VA's duty to notify and assist does not extend 
to these claims.


ORDER

Entitlement to service connection for a positive tuberculin 
test is denied.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for PTSD is dismissed.


REMAND

Unfortunately, a remand is required as to the issues of 
entitlement to service connection for bilateral hearing loss 
and a psychiatric disorder, and that of entitlement to an 
initial compensable disability rating for service-connected 
psoriasis.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

VA has a duty to notify the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  A VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Review of 
the record reveals that VA has not adequately satisfied its 
duty to notify the veteran with respect to the claims 
captioned above.  This should be accomplished on remand.

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Effective August 30, 2002, the schedular criteria for 
evaluating disabilities of the skin were amended.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  The veteran has not 
been advised of the new rating criteria, and the most recent 
VA examination of the skin conducted in June 1997 was 
inadequate in that it did not provide the necessary 
information for proper adjudication of the veteran's 
increased rating claim under either the prior or the amended 
regulations.  Specifically, the amended regulations require 
evidence regarding the percentage of the entire body or 
exposed areas affected be considered in rating claims 
involving eczema, dermatitis, or psoriasis.  Additionally, 
during his May 2004 hearing, the veteran indicated that the 
symptoms associated with his psoriasis were more extensive 
than reported in the most recent VA examination.  In view of 
the foregoing, a new examination is required in this case.

Additionally, during his May 2004 hearing, the veteran 
testified that he received treatment for his claimed 
bilateral hearing loss at the VA medical facility in Fort 
Wayne, Indiana, where he was reportedly told that he had 
hearing loss.  Review of his claims folder reveals that 
treatment records from this medical facility have not been 
associated thereto.  This should be accomplished on remand.

The veteran also testified that his had been receiving 
intermittent treatment for his psoriasis and psychiatric 
disorder by D. Metzger, M.D., of Niles, Michigan.  Although 
there is a letter from Dr. Metzger of record dated in July 
1999, there are no actual treatment records of the veteran.  
As such, on remand arrangements should be made to obtain such 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claims, (2) 
the information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to provide, 
and (4) request that he provide any evidence 
in his possession that pertains to the 
claims.  A record of his notification must 
be incorporated into the claims file. 

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
treated him for psoriasis, hearing loss, and 
a psychiatric disorder since his separation 
from service, and make arrangements to 
obtain any records of treatment that are not 
already associated with the claims folder, 
to include the identified treatment records 
from the VA medical facility in Fort Wayne, 
Indiana, and from Dr. D. Metzger of Niles, 
Michigan.  Actual treatment records, as 
opposed to summaries, should be requested.

3.  After associating with the claims file 
all available records received pursuant to 
the above development, the veteran should be 
afforded a VA skin examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and the examiner must annotate 
in the examination report that this has been 
accomplished.  All pertinent symptomatology 
and findings should be reported in detail.  
Unretouched color photographs should be 
included with the examination report.

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected psoriasis; 
the percentage of the veteran's exposed 
areas affected by his psoriasis; and to 
comment on whether or not the psoriasis has 
required systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs.  The duration of any such systemic 
therapy should be indicated.  The examiner 
is also asked to comment on whether or not 
there is disfigurement of the head, face or 
neck which exceeds six square inches (39 sq. 
centimeters) caused by hypo-or 
hyperpigmented areas or abnormal skin 
texture (irregular, atrophic, shiny, scaly, 
etc.).  Finally, the examiner should note if 
there is exfoliation, exudation, or itching, 
lesions, disfigurement, ulceration or 
systemic or nervous manifestations.  All 
conclusions should be supported by a 
complete rationale.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  If 
it is determined that an examination and/or 
a medical opinion is necessary to make a 
decision on the claims for service 
connection for a psychiatric disorder and 
hearing loss, an examination and/or medical 
opinion should be accomplished.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  In 
adjudicating the claim for a higher rating 
for psoriasis, consideration must be given 
to the prior and amended schedular criteria 
for evaluating disabilities of the skin.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



